DETAILED ACTION
Claims 21-37 are currently pending.

Claim Rejections - 35 USC § 112-Written Description
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to, for example:
 A method for preventing or treating [any] bacterial infection on a mucosa in a subject, wherein the infection is caused by a pathogen, said method, comprising: administering to the subject in need thereof an effective amount of an antibody, wherein the antibody associates with the mucins between 20% to less than 95% of the time, has a rate of binding to the pathogen greater than about  l x l04 M-1 V-1, and has a diffusion .
A method for preventing or treating [any] bacterial infection on a mucosa in a subject, wherein the infection is caused by a pathogen, said method comprising: administering to the subject in need thereof an effective amount of an IgM antibody, wherein the IgM antibody associates with the mucins between 30% to 85% of the time, has a rate of binding to the pathogen greater than about  l x l04 M-1 V-1, and has a diffusion coefficient between 30% to 85.% less compared to the diffusion coefficient of the antibody in water.
A method for preventing or treating a bacterial infection on a mucosa in a subject, wherein the infection is caused by a bacteria having a mobility of greater than 0.1 m’/s, said method comprising: administering to the subject in need thereof an effective amount of a population of an antibody that specifically binds the bacteria, wherein the antibody has been selected so that the antibody associates with the mucins between 20% to less than 95% of the time, has a rate of binding to the bacteria greater than about 1x10* M's", and has a diffusion coefficient between 20% to 99% less compared to the diffusion coefficient of the antibody in water.
 To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed antibodies to be administered to prevent or treat infection such that the specification might reasonably 
The claims encompass the use of a genus of immunoglobulins, defined solely by the function of association with mucins and rate of binding to any pathogen and a comparison of diffusion coefficient of the antibody in water, with no correlation between their structure and function.  The specification provides no guidance regarding the corresponding structure that is required for the molecule to perform the required functions.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. The instant case has many similarities to Abbvie. First, the claims clearly attempt to define the genus of antibodies by their function of binding rate with any pathogen and diffusion comparison of the antibody in water and treating or preventing any infection on a mucosa in a subject. As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of antibodies for which applicant has identified as having the recited functions would be representative of the entire genus. The specification discloses no structure to correlate with the function. The instant specification does not disclose the structure of an a specific antibody with the recited functional characteristics 
Regarding the genus of mucosa infections, the claims are extremely broad due to the vast number of possible infections of different sources and types of bacterial pathogens represented by the term “infection on a mucosa” and are extremely broad due to the vast number binding partners encompassed by the claims. However, the specification provides no guidance regarding treating or preventing any mucosa infection. The specification is not deemed to be sufficient to reasonably convey to one skilled in the art that the inventors, at the time the invention was made, had possession 
The method of treating or preventing any bacterial infection on mucosa by administering a an antibody defined by a broad description of its association with mucins and its rate of binding to any pathogen and a diffusion coefficient in water, does not meet the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, regardless of the complexity or simplicity of the method of isolation. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtenby actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient 
Therefore, because the art is unpredictable, in accordance with the WrittenDescription Guidelines, the scope of the claim includes numerous structural variants (i.e. fragments, derivatives), and the genus is highly variant because a significant number of structural differences between genus members is permitted, e.g., the infection/pathogen may be from any bacteria, on different types of mucosa, etc. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of antibodies to be used in the prevention/treatment methods. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of the antibodies 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theantibodies in the methods as instantly claimed. 
Claim Rejections - 35 USC § 112-Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to, for example:
 A method for preventing or treating [any] bacterial infection on a mucosa in a subject, wherein the infection is caused by a pathogen, said method, comprising: administering to the subject in need thereof an effective amount of an antibody, wherein the antibody associates with the mucins between 20% to less than 95% of the time, has a rate of binding to the pathogen greater than about  l x l04 M-1 V-1, and has a diffusion coefficient between 20% to 99% less compared to the diffusion coefficient of the antibody in water.
A method for preventing or treating [any] bacterial infection on a mucosa in a subject, wherein the infection is caused by a pathogen, said method comprising: administering to the 4 M-1 V-1, and has a diffusion coefficient between 30% to 85% less compared to the diffusion coefficient of the antibody in water.
A method for preventing or treating a bacterial infection on a mucosa in a subject, wherein the infection is caused by a bacteria having a mobility of greater than 0.1 m’/s, said method comprising: administering to the subject in need thereof an effective amount of a population of an antibody that specifically binds the bacteria, wherein the antibody has been selected so that the antibody associates with the mucins between 20% to less than 95% of the time, has a rate of binding to the bacteria greater than about 1x10* M's", and has a diffusion coefficient between 20% to 99% less compared to the diffusion coefficient of the antibody in water.
The instant claims are drawn to methods of preventing or treating any bacterial infection on any type of mucosa from any pathogenic source through the administration of an antibody or antibody fragment/derivative thereof.  The antibody is defined in the claims solely by a formula for its binding rate of mucins and a diffusion coefficient compared to the antibody in water.  
The instant specification provides no actual working examples/results of administrating an antibody in vivo and its challenge with a pathogen to show prevention of infection, nor does the specification provide results of treating an infection in a subject.  The structure of the antibody is not clear from the specification and it would take undue experimentation to first discover an antibody with these functional characteristics and then determine through vigorous testing that it has the ability to prevent or treat infection of any mucosa in a subject. Further, passive immunization with  of the antigen and the memory cells in the body.  The prevention of a bacterial or viral infection is extremely difficult and unpredictable.  The instant specification provides no examples of a claimed antibody that can provide prevention of infection on any mucosa of a subject.  There are no challenge experiments.  
 Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, 
	The Office notes that the issue is make and use, not make and test to see if the skilled artisan could use. In short, the instant application encompasses a plethora of antibody variants possessing the ability to prevent or treat infection on mucosa in a subject, and identifies some broad categories that might work, however, these descriptions, without more precise guidelines, amount to little more than "a starting point, a direction for further research." Genentech, 108 F.3d at 1366. See also Calgene, 188 F.3d at 1374 ("the teachings set forth in the specification provide no more than a 'plan' or 'invitation' for those of skill in the art to experiment practicing [the claimed invention]; they do not provide sufficient guidance or specificity as to how to execute that plan"); National Recovery Technologies, 166 F.3d at 1198 (stating that patent-in-suit "recognizes a specific need.., and suggests a theoretical answer to that need. It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement"). 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 

Claim Rejections - 35 USC § 102 or 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 21-37 is/are rejected under 35 U.S.C. 102(a)(i) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai et al (WO 2014/070786 or corresponding US2015/0284451 A1).
	The instant claims are drawn to treating or preventing an infection caused by a bacterial pathogen on a mucosa in a subject through the administration of an antibody that binds to said pathogen.
4 M-1 V-1, and has a diffusion coefficient between 20% to 99% less compared to the diffusion coefficient of the antibody in water” or wherein the IgM antibody associates with the mucins between 30% to 85% of the time, has a rate of binding to the pathogen greater than about  l x l04 M-1 V-1, and has a diffusion coefficient between 30% to 85% less compared to the diffusion coefficient of the antibody in water, the prior art structure(antibody) is capable of performing the claimed method of treating an infection on mucosa by binding to the pathogen and would appear to inherently possess the recited functional properties.  The disclosed antibodies of the prior art reference appear to be identical to the antibodies used in Applicants' claimed method given the identity of the source and binding of a pathogen on mucosa to effectively treat infection.  If the antibodies used in the claims are not the same, they appear to be obvious or analogous variants of the claimed antibodies because they appear to possess the same or similar functional characteristics.  Since the Patent Office does’ not have the facilities for examining and comparing the antibodies used in Applicant's methods with the antibodies used in the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the antibody in their claims and the antibody of the prior art. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-37 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Biophysics Journal. May 2014. 106: 2028-2-36) in view of Fahrbach et al (PLoS ONE 8(10): e76176. October 2013) and Lai et al (WO 2014/070786 or corresponding US2015/0284451 A1).
	Chen et al discloses antibody NIH45-46 to trap virus on cervicovaginal mucus. The reference teaches a mathematical model which comprises concentration of antibody, binding kinetics of Ab-antigens, affinity Ab-mucin, diffusion Ab and pathogen, based on this effect of binding of Ab-mucin on expected degree of Ab-indirect protection against vaginal virus infection is estimated.  Based on the mathematical model, the antibody NIH-45-46 is selected to trap virus on the substrate, cervicovaginal mucus (CVM), the binding affinity of NIH45-46 within mucin in CVM was measured and it was determined that weak affinity, not just high affinity as previously taught in the art, can also significantly improve efficiency of the virus neutralization by the antibody, especially at higher concentrations. See p. 2031, left column paragraph 2 and p. 2033, left column paragraph 2).  From Chen (p. 2029 left column, para 2), it is known that measurement using the mathematical model can be made at different IgG with different mucosa from different animals against different pathogens to select antibody trapping pathogen in mucosa.  See page 2034, right column para. 2). Chen et al specifically recites that IgG can trap both viruses and high motile bacteria with remarkable potency and it was unclear whether the exceedingly weak affinity of IgG mucin crosslink could collectively produce sufficient avidity to trap HIV virons or if HIV could only be immobilized by individually high affinity and stable IgG-mucin bonds as suggested by Fahrbach et al.  
	Fahrbach teach that mucus associated IgA can facilitate clearance of bacteria.   Fahrbach teach that that IgA and IgG are differentially associated with the different types of mucus of the female reproductive tract (FRT).  They observed that while both IgA and IgG are stably associated with cervical mucus, only IgG is associated with cervicovaginal mucus. These findings reveal that antibodies can bind tightly to mucus, where they can play a significant role in the fortification of the mucus barriers of the FRT.  Fahrbach teaches that it may be possible to harness this interaction in the development of vaccines designed to protect the FRT mucosal barriers from sexually transmitted diseases such as HIV. See abstract.
	Lai et al disclose a method for inhibiting and treating pathogen infection.  The method comprises the administration of antibodies capable of trapping pathogens or sperm in mucus, thereby inhibiting transport of pathogens or sperm across mucus secretions.  Lai teaches that the antibodies may be IgG, IgA, IgM, IgD or IgE and that they bind to one or more non-neutralizing epitopes.  See paragraphs [0070-0078].   It is taught that the mucosa can be nasal, lung, genital, ocular, vaginal, uterine, gastrointestinal, etc.  See paragraph [0117].  Lai teaches many different modes of administration may be used, including topical.  See paragraph [0090].  It is specifically taught in paragraph [0179] that these studies highlight the ability for IgG-mucin interactions to function at different mucosal surfaces, and act effectively on not just viral pathogens but also bacterial pathogens. Paragraph [0062] teaches that pathogens     The 
 	 As demonstrated by the prior art references, optimal parameters of binding affinity for the target of interest and subject are result effective variables.  Chen teaches that the chosen parameters could be determined by those of ordinary skill in the art in experiments based on their mathematical model and further suggests the possibility of higher affinity binding antibodies as shown by Farbach which, given their higher affinity binding, would inherently possess the properties recited in the instant claims, absent evidence to the contrary.  As the instant claims are drawn to a method of administering an antibody for treatment of any pathogen on any mucosa and the prior art teaches that many different antibodies which bind many different mucosa pathogens with varying degrees of affinity and Chen acknowledges the prior art views high affinity binding of mucosa as taught by Fahrbach to be superior, it would have been prima facie obvious to one of ordinary skill in the art to include antibodies with the coefficient and binding affinities disclosed in the claims. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 21-37 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,793,623 in view of Lai et al (WO 2014/070786 or corresponding US2015/0284451 A1).
In re Best, 195 USPQ 430, 433 (CCPA 19&&).


Prior art not presently relied upon:

Wang et al (Mucosal Immunology (2014), 7(5), 1036-1044).

	IgG is the predominant Ig in cervicovaginal mucus (CVM), yet how IgG
     (IgG) in mucus can protect against infections is not fully understood.
     IgG diffuses rapidly through cervical mucus, slowed only slightly by
     transient adhesive interactions with mucins.  We hypothesize that this
     almost unhindered diffusion allows IgG to accumulate rapidly on
     pathogen surfaces, and the resulting IgG array forms multiple weak
     adhesive crosslinks to mucus gel that effectively trap (immobilize)
     pathogens, preventing them from initiating infections.  Here, we
     report that herpes simplex virus serotype 1 (HSV-1) readily penetrated
     fresh, pH-neutralized ex vivo samples of CVM with low or no detectable
     levels of anti-HSV-1 IgG but was trapped in samples with even modest
     levels of anti-HSV-1 IgG.  In samples with little or no endogenous
     anti-HSV-1 IgG, addn. of exogenous anti-HSV-1 IgG, affinity-purified
     from i.v. Ig, trapped virions at concns. below those needed for
     neutralization and with similar potency as endogenous IgG.
     Deglycosylating purified anti-HSV-1 IgG, or removing its Fc component,
     markedly reduced trapping potency.  Finally, a non-neutralizing IgG
     against HSV-gG significantly protected mice against vaginal infection,
     and removing vaginal mucus by gentle lavage abolished protection.  These
     observations suggest that IgG-Fc has a glycan-dependent "muco-trapping"
     effector function that may provide exceptionally potent protection at
     mucosal surfaces.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/16/21